Name: 2002/386/EC: Decision taken by common accord of the Governments of the Member States that have adopted the euro at the level of Heads of State or Government of 23 May 2002 appointing the Vice-President of the European Central Bank
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2002-05-25

 Avis juridique important|42002D03862002/386/EC: Decision taken by common accord of the Governments of the Member States that have adopted the euro at the level of Heads of State or Government of 23 May 2002 appointing the Vice-President of the European Central Bank Official Journal L 137 , 25/05/2002 P. 0025 - 0025Decision taken by common accord of the Governments of the Member States that have adopted the euro at the level of Heads of State or Governmentof 23 May 2002appointing the Vice-President of the European Central Bank(2002/386/EC)THE HEADS OF STATE OR GOVERNMENT OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY THAT HAVE ADOPTED THE EURO,Under the Chairmanship of Mr JosÃ © MarÃ ­a AZNAR LÃ PEZ, President of the Government of the Kingdom of Spain,Having regard to the Treaty establishing the European Community, and in particular Articles 112(2)(b) and 122(4), and to Articles 11.2 and 43.3 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank,Having regard to the recommendation of the Council(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Governing Council of the European Central Bank(3),HAVE DECIDED AS FOLLOWS:Article 1Mr Lucas D. PAPADEMOS is hereby appointed Vice-President of the European Central Bank for a term of office of eight years.This appointment takes effect from 1 June 2002.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 23 May 2002.The PresidentJ. M. Aznar(1) OJ L 101, 17.4.2002, p. 17.(2) Opinion delivered on 14 May 2002 (not yet published in the Official Journal).(3) OJ C 100, 25.4.2002, p. 8.